DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the response filed on 5/4/2022.
Claims 1, 3, 5-8, 10, 14-17, 19, and 20 are amended.
Claims 1-20 are currently pending and have been examined. 
This action is made FINAL.

Response to Arguments
The Amendment filed 5/4/2022 has been entered. Applicant’s amendments to the drawings and specification overcome the objections to figs. 4A-C set forth in the Non-Final Office Action mailed 2/11/2022. Applicant’s amendment to Claim 3 has overcome the 112(b) rejection set forth in the Non-Final Office Action mailed 2/11/2022.
Applicant’s amendments to figs. 6 and 7 fail to overcome the drawing objection. See the drawing objection provided below. 
Applicant’s amendments to claims 8 and 17 fail to overcome the 112(a) rejection because the applicant also does not show possession of the fitness function. See the 112(a) rejection provided below.
Applicant’s argument, see pages 16-17, regarding Oleynik failing to disclose or render obvious "changing, by the computing system, values in the positional group based on the set of instructions by solving the one or more task goals using the positional group under a configuration constraint and a group connection constraint," as recited in amended claim 1 is persuasive. However, after further consideration, it is unpersuasive that the other art of record fails to cure these deficiencies. The amended independent claims would have been rendered obvious as the limitations from claims 7 and 16 were previously rejected under 103 by Oleynik in combination with Sun and Campeau-Lecours in the non-final office action mailed 2/11/2022. Accordingly, a new 103 rejection is given to independent claims 1, 10, and 19 in view of Oleynik (US 20190291277 A1), Sun (IDS (6/29/2020): US 9321176 B1), and CAMPEAU-LECOURS (US 20210369478 A1).

The current claim set mentions the use of body role division (joints belonging to one or more of a configurational group, a positional group, and an orientational group) in a generic manner in which it could be interpreted that all the joints, of a robot having multiple joints, belong to each and every group. Further, the groups can be interpreted as merely a way to label joints, in the same way manipulators have joints labeled as wrist joints. For purposes of compact prosecution, the examiner suggests claiming the actual decomposition of joints into these groups (like claims 3 and 12) in a more meaningful manner and being more descriptive of the purpose of each grouping. With these changes, the examiner believes the claim(s) would overcome the prior art of record and may be allowable contingent on further search and consideration.

Drawings
The drawings are objected to for the following reasons:
The details in amended figures 6 and 7 are not visible. The previous drawings provided were better but were difficult to completely visualize because the color differentiations in the trajectories were not obvious due to gray scaling of the image. Regarding the original drawings of Figs. 6 and 7, Fig. 6 has a point (c) which is difficult to see as it blends into the background and the trajectories in fig. 7 are visually unclear and the examiner cannot determine which lines represent the trajectories of (a), (b), (c), and (d). The examiner suggests differentiating parts of the drawing a different way without using different colors. For example, the trajectory can be differentiated by providing a solid line, a dashed line, and a dash-dot line.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Objections
Claims 6 and 15 are objected to because of the following informalities:
Claims 6 and 15 recite “tasks goals.” The two plural nouns cause confusion. The examiner suggests amending to “task goals” or just “tasks.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 8 and 17 claim that an action is performed by “applying a fitness function.” The description merely repeats these limitations in [0046] and [0094]. The specifics of a fitness function are not described. The description is insufficient for one skilled in the art to know how the fitness function works and therefore does not show that the applicant had possession of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-7, 10, 14-16, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oleynik (US 20190291277 A1) in view of Sun (IDS (6/29/2020): US 9321176 B1) and CAMPEAU-LECOURS (US 20210369478 A1).

Regarding Claims 1, 10, and 19,
Oleynik teaches
 (Claim 1) A computer-implemented method for task-oriented motion mapping on an agent using body role division, the method comprising (“various embodiments of the present disclosure are explained in terms of a kitchen environment. However, this should not be construed as a limitation of the present disclosure, as the present disclosure may be applicable to any environment other than a kitchen environment. Embodiments of the present disclosure are directed to methods, computer program products, and computer systems of a robotic apparatus with robotic instructions replicating a food dish with substantially the same result as if a chef had prepared the food dish. In a first embodiment, the robotic assistant system in a standardized robotic kitchen comprises two robotic arms and hands that replicate the precise movements of the chef in same sequence (or substantially the same sequence). The two robotic arms and hands replicate the movements in the same timing (or substantially the same timing) to prepare the food dish based on a previously recorded document (a recipe-script) of the chef's precise movements in preparing the same food dish.” [0032-0033]): 
(Claim 10) A computing system for task-oriented motion mapping on an agent using body role division, the system comprising: at least one processor; and memory including instructions for task-oriented motion mapping on an agent using body role division, wherein the instructions, when executed by the at least one processor, include (“various embodiments of the present disclosure are explained in terms of a kitchen environment. However, this should not be construed as a limitation of the present disclosure, as the present disclosure may be applicable to any environment other than a kitchen environment. Embodiments of the present disclosure are directed to methods, computer program products, and computer systems of a robotic apparatus with robotic instructions replicating a food dish with substantially the same result as if a chef had prepared the food dish. In a first embodiment, the robotic assistant system in a standardized robotic kitchen comprises two robotic arms and hands that replicate the precise movements of the chef in same sequence (or substantially the same sequence). The two robotic arms and hands replicate the movements in the same timing (or substantially the same timing) to prepare the food dish based on a previously recorded document (a recipe-script) of the chef's precise movements in preparing the same food dish.” [0032-0033]): 
(Claim 19) A computer-readable storage medium storing instructions that, when executed by a computing system, cause the computing system to perform a method for task-oriented motion mapping on an agent using body role division, the method including (“In various embodiments, the present disclosure can be implemented as a system or a method for performing the above-described techniques, either singly or in any combination. The combination of any specific features described herein is also provided, even if that combination is not explicitly described. In another embodiment, the present disclosure can be implemented as a computer program product comprising a computer-readable storage medium and computer program code, encoded on the medium, for causing a processor in a computing device or other electronic device to perform the above-described techniques.” [1292]. Also see [1298]; “various embodiments of the present disclosure are explained in terms of a kitchen environment. However, this should not be construed as a limitation of the present disclosure, as the present disclosure may be applicable to any environment other than a kitchen environment. Embodiments of the present disclosure are directed to methods, computer program products, and computer systems of a robotic apparatus with robotic instructions replicating a food dish with substantially the same result as if a chef had prepared the food dish. In a first embodiment, the robotic assistant system in a standardized robotic kitchen comprises two robotic arms and hands that replicate the precise movements of the chef in same sequence (or substantially the same sequence). The two robotic arms and hands replicate the movements in the same timing (or substantially the same timing) to prepare the food dish based on a previously recorded document (a recipe-script) of the chef's precise movements in preparing the same food dish.” [0032-0033]):
receiving, at a computing system, task demonstration information of a particular task; receiving, at the computing system, a set of instructions for the particular task (“The underlying motivation of the present disclosure centers around humans being monitored with sensors during their natural execution of an activity, and then, being able to use monitoring-sensors, capturing-sensors, computers, and software to generate information and commands to replicate the human activity using one or more robotic and/or automated systems. While one can conceive of multiple such activities (e.g. cooking, painting, playing an instrument, etc.), one aspect of the present disclosure is directed to the cooking of a meal: in essence, a robotic meal preparation application. Monitoring a human chef is carried out in an instrumented application-specific setting (a standardized kitchen in this case), and involves using sensors and computers to watch, monitor, record, and interpret the motions and actions of the human chef, in order to develop a robot-executable set of commands robust to variations and changes in an environment that is capable of allowing a robotic or automated system in a robotic kitchen prepare the same dish to the standards and quality as the dish prepared by the human chef. The use of multimodal sensing systems is the means by which the necessary raw data is collected. Sensors capable of collecting and providing such data include environment and geometrical sensors, such as two-dimensional (cameras, etc.) and three-dimensional (lasers, sonar, etc.) sensors, as well as human motion-capture systems (human-worn camera-targets, instrumented suits/exoskeletons, instrumented gloves, etc.), as well as instrumented (sensors) and powered (actuators) equipment used during recipe creation and execution (instrumented appliances, cooking-equipment, tools, ingredient dispensers, etc.). All this data is collected by one or more distributed/central computers and processed by various processes. The processors of the distributed/central computers will process and abstract the data to the point that a human and a computer-controlled robotic kitchen can understand the activities, tasks, actions, equipment, ingredients and methods, and processes used by the human, including replication of key skills of a particular chef.” [0035-0036]; “Upon recording the movements and recipe process of the chef 49 for a particular dish into a software recipe file in memory 52, the software recipe file is transferred from the chef kitchen 44 to the robotic kitchen 48” [0419]; “The input module 50 is configured to receive any type of input information, such as software recipe files sent from another computing device.” [0445]; Examiner Interpretation: The movement data from the human chef is the task demonstration information. The more generalized high-level procedures including the recipe process and any instructions not directly related to human movement data is interpreted to be the set of instructions.); 
receiving, at the computing system, a configuration of an agent to perform the particular task (“Using the robotic recipe-script database 254 (which contains data in raw, abstraction cooking-sequence and machine-executable script forms), the recipe script executor module 256 steps through a specific recipe execution-step. The configuration playback module 258 selects and passes configuration commands through to the robot arm system (torso, arm, wrist and hands) controller 270, which then controls the physical system to emulate the required configuration (joint-positions/-velocities/-torques, etc.) values.” [0461]; “At step 790, the chef 49 wears the capturing gloves 26 or the haptic costume 622, which has sensors that capture the chef's movement data for transmission to the computer 16. At step 792, the chef 49 starts working the recipe that he or she selects from step 122. At step 794, the chef movement recording module 98 is configured to capture and record the chef's precise movements, including measurements of the chef's arms and fingers' force, pressure, and XYZ positions and orientations in real time in the standardized robotic kitchen 50. In addition to capturing the chef's movements, pressure, and positions, the chef movement recording module 98 is configured to record video (of dish, ingredients, process, and interaction images) and sound (human voice, frying hiss, etc.) during the entire food preparation process for a particular recipe. At step 796, the robotic cooking engine 56 is configured to store the captured data from step 794, which includes the chef's movements from the sensors on the capturing gloves 26 and the multimodal three-dimensional sensors 30. At step 798, the recipe abstraction software module 104 is configured to generate a recipe script suitable for machine implementation.” [0527]; “FIG. 77 depicts the overall robotic control platform 3010 for a general-purpose humanoid robot at as a high level description of the functionality of the present disclosure. An universal communication bus 3002 serves an electronic conduit for data, including reading from internal and external sensors 3014, variables and their current values 3016 pertinent to the current state of the robot, such as tolerances in its movements, exact location of its hands, etc. and environment information 3018 such as where the robot is or where are the objects that it may need to manipulation. These input sources make the humanoid robot situationally aware and thus able to carry out its tasks” [0644]; Examiner Interpretation: [0461] shows that the computer has possession of configuration commands to complete tasks. [0527] refers to receiving the configuration to perform the particular task which is made usable by the robot. [0644] refers to receiving the current robot configuration.), 
the configuration of the agent including a plurality of joints (See at least fig. 7D to see that the configuration of the agent includes a plurality of joints that make up fingered hands, arms, and a torso-like link.), 
and each joint belong to one or more of a configurational group, a positional group, and an orientational group (“FIG. 7D depicts the systems involved in a standardized kitchen 50 for the replication of a recipe script 19 through the use of a dual-arm system with telescoping and rotating torso 374, comprised of two arms 72, two robotic wrists 71 and two multi-fingered hands 72 with embedded sensory skin and point-sensors.” See at least [0469] and fig. 7D.; Examiner Interpretation: Its interpreted that the configurational group comprises the arms, wrists and multi-fingered hands; the positional group comprises the torso and arms; and the orientational group comprises the wrist and multi-fingered hands.);
deriving, by the computing system, one or more task goals based on the set of instructions (“The mini-manipulation planner system 3812 takes in all these input data streams 3816, 3818 and 3815, and performs a series of steps on this data, in order to arrive at a set of sequential command stacks for task execution commands 3892 developed for the macro-manipulation subsystem, which are fed to the mini-manipulation parallel task execution planner 3830 for additional checking and combining before being converted into machine-readable mini-manipulation commands 3870 provided to each macro- and micro-manipulation subsystem separately for execution. The mini-manipulation planner system 3812 generates said command sequence 3892, through a set of steps, including but not limited to nor necessarily in this sequence but also with possible internal looping, passing the data through: (i) an optimizer to remove any redundant or overlapping task-execution timelines, (ii) a feasibility evaluator to verify that each sub-task is completed according a to a given set of metrics associated with each subtask, before proceeding to the next subtask, (iii) a resolver to ensure no gaps in execution-time or task-steps exist, and finally (iv) a combiner to verify proper task execution order and end-result, prior to forwarding all command arguments to (v) the mini-manipulation command generator that maps them to the physical configuration of the macro-manipulation subsystem hardware.” [0781]); 
mapping, by the computing system, the configurational group of the agent based on the task demonstration information; changing, by the computing system, values in the orientational group based on one or more of the task demonstration information and the set of instructions (“FIG. 8A is a block diagram illustrating one embodiment of a recipe conversion algorithm module 400 between the chef's movements and the robotic replication movements. A recipe algorithm conversion module 404 converts the captured data from the chef's movements in the chef studio 44 into a machine-readable and machine-executable language 406 for instructing the robotic arms 70 and the robotic hands 72 to replicate a food dish prepared by the chef's movement in the robotic kitchen 48. In the chef studio 44, the computer 16 captures and records the chef's movements based on the sensors on a glove 26 that the chef wears, represented by a plurality of sensors S.sub.0, S.sub.1, S.sub.2, S.sub.3, S.sub.4, S.sub.5, S.sub.6 . . . S.sub.n in the vertical columns, and the time increments t.sub.0, t.sub.1, t.sub.2, t.sub.3, t.sub.4, t.sub.5 t.sub.6 . . . . t.sub.end in the horizontal rows, in a table 408 At time t.sub.0, the computer 16 records the xyz coordinate positions from the sensor data received from the plurality of sensors S.sub.0, S.sub.1, S.sub.2, S.sub.3, S.sub.4, S.sub.5, S.sub.6 . . . S.sub.n. At time t.sub.1, the computer 16 records the xyz coordinate positions from the sensor data received from the plurality of sensors S.sub.0, S.sub.1, S.sub.2, S.sub.3, S.sub.4, S.sub.5, S.sub.6 . . . S.sub.n. At time t.sub.2, the computer 16 records the xyz coordinate positions from the sensor data received from the plurality of sensors S.sub.0, S.sub.1, S.sub.2, S.sub.3, S.sub.4, S.sub.5, S.sub.6 . . . S.sub.n. This process continues until the entire food preparation is completed at time tend. The duration for each time units to, t.sub.1, t.sub.2, t.sub.3, t.sub.4, t.sub.5, t.sub.6 . . . t.sub.end is the same. As a result of the captured and recorded sensor data, the table 408 shows any movements from the sensors S.sub.0, S.sub.1, S.sub.2, S.sub.3, S.sub.4, S.sub.5, S.sub.6 . . . S.sub.n in the glove 26 in xyz coordinates, which would indicate the differentials between the xyz coordinate positions for one specific time relative to the xyz coordinate positions for the next specific time. Effectively, the table 408 records how the chef's movements change over the entire food preparation process from the start time, t.sub.0, to the end time, t.sub.end. The illustration in this embodiment can be extended to two gloves 26 with sensors, which the chef 49 wears to capture the movements while preparing a food dish. In the robotic kitchen 48, the robotic arms 70 and the robotic hands 72 replicate the recorded recipe from the chef studio 44, which is then converted to robotic instructions, where the robotic arms 70 and the robotic hands 72 replicate the food preparation of the chef 49 according to the timeline 416. The robotic arms 70 and hands 72 carry out the food preparation with the same xyz coordinate positions, at the same speed, with the same time increments from the start time, t.sub.0, to the end time, t.sub.end, as shown in the timeline 416.” [0474]; Examiner Interpretation: The robots configurational group is mapped and the values controlling the orientational group change by replicating xyz coordinate positions recorded in the demonstration.); 
and producing, by the computing system, a task-oriented motion mapping for the agent based on the mapped configuration group, changed values in the orientation group, and changed values in the positional group (“FIG. 83 depicts a block diagram illustrating the process of how a remote robotic system would utilize the minimanipulation (MM) library(ies) to carry out a remote replication of a particular task (cooking, painting, etc.) carried out by an expert in a studio-setting, where the expert's actions were recorded, analyzed and translated into machine-executable sets of hierarchically-structured minimanipulation datasets (commands, parameters, metrics, time-histories, etc.) which when downloaded and properly parsed, allow for a robotic system (in this case a dual-arm torso/humanoid system) to faithfully replicate the actions of the expert with sufficient fidelity to achieve substantially the same end-result as that of the expert in the studio-setting. At a high level, this is achieved by downloading the task-descriptive libraries containing the complete set of minimanipulation datasets required by the robotic system, and providing them to a robot controller for execution. The robot controller generates the required command and motion sequences that the execution module interprets and carries out, while receiving feedback from the entire system to allow it to follow profiles established for joint and limb positions and velocities as well as (internal and external) forces and torques.” See at least [0676-0677]; Examiner Interpretation: The generating motion sequences is interpreted as producing motion mapping.).

Oleynik does not explicitly teach just the arms and torso being controlled in a group based on instructions and therefore does not explicitly teach
changing, by the computing system, values in the positional group based on the set of instructions by solving the one or more task goals using the positional group
under a configuration constraint and a group connection constraint;
However, Oleynik teaches
changing, by the computing system, values in the positional group based on the set of instructions by solving the one or more task goals using the positional group (“At step 826, the one or more robotic arms 72 and hands 74 process ingredients and execute the cooking method/technique with identical movements as that of the chef's 49 arms, hands and fingers, with the exact pressure, the precise force, and the same XYZ position, at the same time increments as captured and recorded from the chef's movements. During this time, the one or more robotic arms 70 and hands 72 compare the results of cooking against the controlled data (such as temperature, weight, loss, etc.) and the media data (such as color, appearance, smell, portion-size, etc.), as illustrated in step 828. After the data has been compared, the robotic apparatus 75 (including the robotic arms 70 and the robotic hands 72) aligns and adjusts the results at step 830. At step 832, the robot food preparation engine 56 is configured to instruct the robotic apparatus 75 to move the completed dish to the designated serving dishes and placing the same on the counter.” See at least [0534]; “As an example, process 3165-1 might identify a motion-sequence through a dataset that indicates object-grasping and repetitive back-and-forth motion related to a studio-chef grabbing a knife and proceeding to cut a food item into slices. The motion-sequence is then broken down in 3165-2 into associated actions of several physical elements (fingers and limbs/joints) shown in FIG. 109 with a set of transitions between multiple manipulation phases for one or more arm(s) and torso (such as controlling the fingers to grasp the knife, orienting it properly, translating arms and hands to line up the knife for the cut, controlling contact and associated forces during cutting along a cut-plane, re-setting the knife to the beginning of the cut along a free-space trajectory and then repeating the contact/force-control/trajectory-following process of cutting the food-item indexed for achieving a different slice width/angle). The parameters associated with each portion of the manipulation-phase are then extracted and assigned numerical values in 3165-3, and associated with a particular action-primitive offered by 3165-5 with mnemonic descriptors such as ‘grab’, ‘align utensil’, ‘cut’, ‘index-over’, etc.” See at least [0672]; Examiner Interpretation: The transitions performed by the torso and arms(s) to properly align the robot for each individual task goal (i.e. moving food to designated positions or moving the robot to the food for manipulation) are examples of the positional group values being changed by sets of instructions. These sets of instructions are the designated locations for corresponding food and task locations.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Oleynik to further include additional teachings of Oleynik to use the arm and torso joints as positional joints due to their ability to align the hands with task and/or food locations (“The system focuses on Arm 1 in Step 1., which involves the grabbing of a utensil (knife), by configuring the hand for grabbing (1.a.), approaching the utensil in a holder or on a surface (1.b.), performing a pre-determined set of grasping-motions (including contact-detection and -force control not shown but incorporated in the GRASP minimanipulation step 1.c.) to acquire the utensil and then move the hand in free-space to properly align the hand/wrist for cutting operations. The system thereby is able to populate the parameter-vectors (1 thru 5) for later robotic control. The system returns to the next step that involves the torso in Step 2., which comprises a sequence of lower-level minimanipulations to face the work (cutting) surface (2.a.), align the dual-arm system (2.b.) and return for the next step (2.c.). In the next Step 3., the Arm2 (the one not holding the utensil/knife), is commanded to align its hand (3.a.) for a larger-object grasp, approach the food item (3.b.; involves possibly moving all limbs and joints and wrist; 3.c.), and then move until contact is made (3.c.) and then push to hold the item with sufficient force (3.d.), prior to aligning the utensil (3.f.) to allow for cutting operations after a return (3.g.) and proceeding to the next step(s) (4. and so on).” [0684]).

Oleynik does not explicitly teach
	under a configuration constraint and a group connection constraint;
However, Sun teaches
Solving task goals under a configuration constraint (“The grasp type provides important task-oriented experience in terms of the way that a human grasps an object according to specific task purposes and the thumb position offers a general reference of the body part to be gripped. Thumb orientations provide a constraint on wrist positions and orientations. Hand posture, grasp part, and wrist orientations are key factors of how a target object is manipulated during a task. Grasp types and thumb pose together provide partial constraints to hand postures and wrist positions and orientations.” Col. 3, lines 45-54; Examiner Interpretation: The constraints for the hands and wrists that control their posture, position, and orientation based on demonstration data is the configuration constraint.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Oleynik to further include the teachings of Sun to control a robot’s posture based on task information by ensuring that the important demonstrated posture information is performed by the robot (“As described above, grasp planning and learning from demonstration (LfD) are two methods that can be used to teach a robot to grasp an object. Each of these methods has its drawbacks. An approach combining both methods is possible, however, which can be used to avoid their weaknesses and leverage their strengths. First, the involvement of a human in planning can provide useful information that constrains the planning search space and increases success rate. … Third, it is possible that the correspondence problem can be tackled by learning only partially from the demonstration rather than by performing a full imitation.” See at least Col. 3, lines 26-38).

Sun also does not explicitly teach
group connection constraints.
However, CAMPEAU-LECOURS teaches
	“The movement assistance apparatus 10 is defined by a mechanism of links, interconnected in a particular manner to impose orientation-preserving constraints to the effector 11. For the simplicity of the present disclosure and to facilitate the description, the movement assistance apparatus 10 is described below as being generally divided into two linkage groups, namely a main arm 20 and a constraining mechanism 30. However, this is one way among others to describe the movement assistance apparatus 10, and is not an indication that the main arm 20 and constraining mechanism 30 are separated and/or independent organs. The movement assistance apparatus 10 is an integral assembly of collaborating links.” [0054]; “Still referring to FIG. 1, the constraining mechanism 30 is provided to impose orientation-preserving constraints to the effector 11 through movements of the effector 11 as driven by the main arm 20. The constraining mechanism 30 has a base link 31 pivotally connected to the ground 12 at G3. The base link 31 of the constraining mechanism 30 is parallel to the base link 21 of the main arm 20.” [0059]; Examiner Interpretation: The orientation-preserving constraints are interpreted to be the group connection constraints as it maintains a position of some joints, (in this case, the end effector) while other joints (positional group) can move. This interpretation of the group connection constraint was reached by the description in the instant application’s specification paragraph [0059] which recites “the group connection constraint may ensure that situations are avoided when links actuated by the positional group are the parent or child of the configurational group, and a change in value in the positional group may change the look of the links (pointing directions) actuated by the configurational group.”
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Oleynik and Sun to further include the teachings of CAMPEAU-LECOURS to maintain an orientation of a part in tasks where end effecter orientation is essential when other movements occur which could affect the end effector (“The feeding assistance apparatus 10 of the present disclosure may be used as shown as in FIG. 1. The feeding assistance apparatus 10 of FIG. 1 may hence support a utensil 11 in constant orientation despite user conditions such as hand tremors, spasms, shakes.” [0070])

Regarding Claims 5, 14, and 20
Modified Oleynik teaches
The method of claim 1, further comprising:
The system according to claim 10, wherein the instructions, when executed by the at least one processor, further include:
The computer-readable storage medium of claim 19, wherein the method further comprising:
Oleynik further teaches
deriving, by the computing system, one or more motion configuration goals based on the task demonstration information (“The illustration in this embodiment can be extended to two gloves 26 with sensors, which the chef 49 wears to capture the movements while preparing a food dish. In the robotic kitchen 48, the robotic arms 70 and the robotic hands 72 replicate the recorded recipe from the chef studio 44, which is then converted to robotic instructions, where the robotic arms 70 and the robotic hands 72 replicate the food preparation of the chef 49 according to the timeline 416.” [0474]; Examiner Interpretation: The replication of the chef’s movements is the motion configuration goal.); 
and deriving, by the computing system, one or more orientational goals based on one or more of a property of an object of the particular task, the task demonstration information, and the set of instructions (“The hand/wrist (and potentially also arm) configuration modification data fed to the configuration modifier 260 are based on the minimanipulation motion profile executor 264 knowing what the desired configuration playback should be from 258, but then modifying it based on its 3D object model library 266 and the a-priori learned (and stored) data from the configuration and sequencing library 268 (which was built based on multiple iterative learning steps for all main object handling and processing steps).” [0462]; Examiner Interpretation: The orientational goal is the modified desired configuration of the hands/wrists.), 
wherein mapping the configurational group of the agent includes mapping the one or more task goals to the joint configuration based on the task demonstration information (“The robotic arms 70 and hands 72 carry out the food preparation with the same xyz coordinate positions, at the same speed, with the same time increments from the start time, t.sub.0, to the end time, t.sub.end, as shown in the timeline 416.” [0474]; Examiner Interpretation: The robots configurational group is mapped by replicating xyz coordinate positions recorded in the demonstration. The replication of the positions is the goal.);
wherein changing values in the orientational group includes solving the one or more orientation goals using the orientation group (“The hand/wrist (and potentially also arm) configuration modification data fed to the configuration modifier 260 are based on the minimanipulation motion profile executor 264 knowing what the desired configuration playback should be from 258, but then modifying it based on its 3D object model library 266 and the a-priori learned (and stored) data from the configuration and sequencing library 268 (which was built based on multiple iterative learning steps for all main object handling and processing steps).” [0462]);

Regarding Claims 6 and 15,
Modified Oleynik teaches
The method of claim 5, 
The system according to claim 14,
Oleynik does not explicitly teach just the arms and torso (positional group) being controlled in a group based on instructions and therefore does not explicitly teach
wherein solving the one or more tasks goals using the positional group further includes maintaining changes of values in the configurational group 
However, Oleynik teaches
“In some embodiments, a robotic cooking system configured into at least a dual-layer physical and logical macro-manipulation and micro-manipulation system capable of independent and coordinated task-motions by way of instrumented, articulated and controller-actuated subsystems, where the macro-manipulation system is used for coarse positioning of the entire robot assembly in free space using its own dedicated sensing-, positioning and motion execution subsystems, with a thereto attached one or more respective micro-manipulation subsystems for local sensing, fine-positioning and motion execution of the end effectors interacting with the environment, with both of the macro- and micro-manipulation system each configured with their own separate and dedicated buses for sensing, data-communication and control of associated actuators with their associated processors, with each of the macro- and micro-manipulation system receiving motion and behavior commands based on separate mini-manipulation commands from their dedicated planners, and with each planner receiving coordinated time- and process-progress dependent mini-manipulation commands from a central planner.” [0800]; Examiner Interpretation: Macro-manipulation refers to positional goals/changes and the micro-manipulation refers to configurational goals/changes. The Macro-manipulation can be performed without interfering with the micro-manipulation and therefore positional goals can be solved while not changing the configurational group. Task-motions solve task goals.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Oleynik to further include additional teachings of Oleynik to use the arm and torso joints as positional joints due to their ability to align the hands with task and/or food locations (“The system focuses on Arm 1 in Step 1., which involves the grabbing of a utensil (knife), by configuring the hand for grabbing (1.a.), approaching the utensil in a holder or on a surface (1.b.), performing a pre-determined set of grasping-motions (including contact-detection and -force control not shown but incorporated in the GRASP minimanipulation step 1.c.) to acquire the utensil and then move the hand in free-space to properly align the hand/wrist for cutting operations. The system thereby is able to populate the parameter-vectors (1 thru 5) for later robotic control. The system returns to the next step that involves the torso in Step 2., which comprises a sequence of lower-level minimanipulations to face the work (cutting) surface (2.a.), align the dual-arm system (2.b.) and return for the next step (2.c.). In the next Step 3., the Arm2 (the one not holding the utensil/knife), is commanded to align its hand (3.a.) for a larger-object grasp, approach the food item (3.b.; involves possibly moving all limbs and joints and wrist; 3.c.), and then move until contact is made (3.c.) and then push to hold the item with sufficient force (3.d.), prior to aligning the utensil (3.f.) to allow for cutting operations after a return (3.g.) and proceeding to the next step(s) (4. and so on).” [0684]).

Regarding Claims 7 and 16,
Modified Oleynik teaches
The method of claim 6, 
The system according to claim 15,
Oleynik does not explicitly teach
wherein maintaining changes of values in the configurational group is based on the configuration constraint and the 
group connection constraint.
However, Sun teaches
Wherein maintaining changes of values in the configurational group is based on the configuration constraint (“The grasp type provides important task-oriented experience in terms of the way that a human grasps an object according to specific task purposes and the thumb position offers a general reference of the body part to be gripped. Thumb orientations provide a constraint on wrist positions and orientations. Hand posture, grasp part, and wrist orientations are key factors of how a target object is manipulated during a task. Grasp types and thumb pose together provide partial constraints to hand postures and wrist positions and orientations.” Col. 3, lines 45-54; Examiner Interpretation: The constraints for the hands and wrists that control their posture, position, and orientation based on demonstration data is the configuration constraint.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Oleynik to further include the teachings of Sun to control a robot’s posture based on task information by ensuring that the important demonstrated posture information is performed by the robot (“As described above, grasp planning and learning from demonstration (LfD) are two methods that can be used to teach a robot to grasp an object. Each of these methods has its drawbacks. An approach combining both methods is possible, however, which can be used to avoid their weaknesses and leverage their strengths. First, the involvement of a human in planning can provide useful information that constrains the planning search space and increases success rate. … Third, it is possible that the correspondence problem can be tackled by learning only partially from the demonstration rather than by performing a full imitation.” See at least Col. 3, lines 26-38).
Sun also does not explicitly teach
group connection constraint.
However, CAMPEAU-LECOURS teaches
	“The movement assistance apparatus 10 is defined by a mechanism of links, interconnected in a particular manner to impose orientation-preserving constraints to the effector 11. For the simplicity of the present disclosure and to facilitate the description, the movement assistance apparatus 10 is described below as being generally divided into two linkage groups, namely a main arm 20 and a constraining mechanism 30. However, this is one way among others to describe the movement assistance apparatus 10, and is not an indication that the main arm 20 and constraining mechanism 30 are separated and/or independent organs. The movement assistance apparatus 10 is an integral assembly of collaborating links.” [0054]; “Still referring to FIG. 1, the constraining mechanism 30 is provided to impose orientation-preserving constraints to the effector 11 through movements of the effector 11 as driven by the main arm 20. The constraining mechanism 30 has a base link 31 pivotally connected to the ground 12 at G3. The base link 31 of the constraining mechanism 30 is parallel to the base link 21 of the main arm 20.” [0059]; Examiner Interpretation: The orientation-preserving constraints are interpreted to be the group connection constraints as it maintains a position of some joints, (in this case, the end effector) while other joints (positional group) can move. This interpretation of the group connection constraint was reached by the description in the instant application’s specification paragraph [0059] which recites “the group connection constraint may ensure that situations are avoided when links actuated by the positional group are the parent or child of the configurational group, and a change in value in the positional group may change the look of the links (pointing directions) actuated by the configurational group.”
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Oleynik and Sun to further include the teachings of CAMPEAU-LECOURS to maintain an orientation of a part in tasks where end effecter orientation is essential when other movements occur which could affect the end effector (“The feeding assistance apparatus 10 of the present disclosure may be used as shown as in FIG. 1. The feeding assistance apparatus 10 of FIG. 1 may hence support a utensil 11 in constant orientation despite user conditions such as hand tremors, spasms, shakes.” [0070])

Claims 2-4, 9, 11-13, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oleynik (US 20190291277 A1) in view of Sun (IDS (6/29/2020): US 9321176 B1), CAMPEAU-LECOURS (US 20210369478 A1), and Kalouche (US 10919152 B1).

Regarding Claims 2 and 11,
Modified Oleynik teaches
The method according to claim 1, further comprising:
The system according to claim 10, wherein the instructions, when executed by the at least one processor, further include:
Oleynik further teaches
wherein the particular task is a task of the plurality of tasks (“By recording the human creator's movements within the sensor filed 2841, the information may be converted into a series of individual steps 1-n or as a sequence of events to complete a task.” [0636]; Examiner Interpretation: The events are the plurality of tasks that make up the particular task.).
Oleynik does not explicitly teach
receiving human body structure information that defines dominant motions 
and substitutional motions for a plurality of tasks, 
However, Kalouche teaches
Receiving human body structure information that defines dominant motions (“The operator system controller is coupled to the image capturing device and maps a processed version of the captured image to a three-dimensional skeleton model of the subject. The operator system controller generates body pose information of the subject in the captured image. The body pose information indicates a pose of the subject in the captured image. The robotic system controller communicates with the operator system controller over a network. The robotic system controller generates a plurality of kinematic parameters of a robot by processing the body pose information received from the operator system controller based on a configuration of the robot.” Col. 2, lines 4-16; “The robot mapping module 315 maps the estimated pose of the operator to the configuration of the robot 135. In one embodiment, mapping the estimated pose to the robot 135 is performed by aligning and potentially scaling the limbs and joint angles of the operator to the segments and joint angles of the robot 135. The robot mapping module 315 may create a set of mapping parameters, which may include scaling coefficients, relationships of corresponding joints or segments, and other relevant information. In the embodiment of FIG. 3, the robot mapping module may have several control modes for mapping. For example, in a first control mode, direct mapping may be employed if the robot 135 has an anthropomorphic design or similarly dimensioned arms, legs, and/or fingers. Direct mapping maps the limbs and joint angles of the operator directly to the segments and joint angles of the robot 135.” Col. 14, lines 25-40; Examiner Interpretation: The received human body structure that is similar to the robot structure defines dominant motions because joint motions are directly mapped.),
and substitutional motions for a plurality of tasks (“In a second control mode, indirect mapping may be employed if the robot 135 does not have an anthropomorphic design or similarly dimensioned arms, legs, and/or fingers. Indirect mapping may use a linear or non-linear function to map an estimate of the limbs and joint angles of the operator to the segments and joint angles of the robot 135. Indirect mapping may be used if 1) the robot's dimensions are on a different scale compared to the operator's body, 2) the robot has a different kinematic configuration or number of joints compared to the operator's body, or 3) it is desired to have varying levels of control sensitivity in joint or end-effector space.” See at least Col. 14, lines 43-54; Examiner Interpretation: The received human body structure that is different to the robot structure defines substitutional motions because joint motions are indirectly mapped. Indirect mapping is substitutional because motions of the robot will effectively perform the desired human task but by substituting the human motions for different robot motions.).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Oleynik to further include the teachings of Kalouche to improve the freedom of robot design for robots that are controlled by demonstration by making control intuitive for a human user when the robot has different portions that are both similar and different in structure compared to the user (“For example, a first control mode may be a direct mapping if the robot 135 has an anthropomorphic design or similarly dimensioned arms and/or legs to the operator. A second control mode may be an indirect mapping if the robot 135 does not have an anthropomorphic design. As such, the robotic system controller 145 is able to map an operator pose to a robot with any type of configuration. By mapping the 3D skeleton model to the configuration of the robot 135, the robotic system controller 145 determines one or more kinematic parameters for the robot 135.” Col. 7, line 58 to Col. 8, line 1; “control of just the end-effector of the robot 135 may be intuitive when the robot 135 does not have an anthropomorphic design. In some embodiments, the arm or leg of the robot 135 may be stationary or may ambulate according to the first or second control mode. The robot mapping module 315 may use one or control modes simultaneously for different portions of the robot 135.” See at least Col. 14, line 63 to Col. 15, line 2).

Regarding Claims 3 and 12,
Modified Oleynik teaches
The method according to claim 2, 
The system according to claim 11,
Oleynik further teaches
wherein each joint of the plurality of joints are decomposed into the configurational group, the positional group, and the orientational group (“The robotic system operating in a real-world environment has been split into three (3) separate physical entities, namely the (1) articulated base, which includes the (a) upper-extremity (sensor-head) and torso, and (b) linked appendages, which are typically articulated serial-configuration arms (but need not be) with multiple DoFs of differing types; (2) endeffectors, which include a wrist with a variety of end-of-arm (EoA) tooling such as fingers, docking-fixtures, etc., … A typical manipulation system, particularly those requiring substantial mobility over larger workspaces while still needing appreciable endpoint motion accuracy, can be physically and logically subdivided into a macro-manipulation subsystem comprising of a large workspace positioner 3540, coupled with an articulated body 3531 comprising multiple elements 3541 for coarse motion, and a micro-manipulation subsystem 3549 utilized for fine motions, physically joined and interacting with the environment 3551 they operate in.” See at least [0762-0763]; Examiner Interpretation: Splitting the robotic system into different entities is the same as decomposing the joints into groupings. (a) and (b) describes the positional group since both comprise the articulated base for the end effector, (b) and (2) describes the configurational group as both are linked appendages when a fingered hand is the end effector, and (2) describes the orientational group.)
Oleynik does not explicitly teach
based on the received human body structure information that defines dominant motions and substitutional motions for the plurality of tasks.
However, Kalouche teaches
Human body structure information that defines dominant motions and substitutional motions for the plurality of tasks (“The operator system controller is coupled to the image capturing device and maps a processed version of the captured image to a three-dimensional skeleton model of the subject. The operator system controller generates body pose information of the subject in the captured image. The body pose information indicates a pose of the subject in the captured image. The robotic system controller communicates with the operator system controller over a network. The robotic system controller generates a plurality of kinematic parameters of a robot by processing the body pose information received from the operator system controller based on a configuration of the robot.” Col. 2, lines 4-16; “The robot mapping module 315 maps the estimated pose of the operator to the configuration of the robot 135. In one embodiment, mapping the estimated pose to the robot 135 is performed by aligning and potentially scaling the limbs and joint angles of the operator to the segments and joint angles of the robot 135. The robot mapping module 315 may create a set of mapping parameters, which may include scaling coefficients, relationships of corresponding joints or segments, and other relevant information. In the embodiment of FIG. 3, the robot mapping module may have several control modes for mapping. For example, in a first control mode, direct mapping may be employed if the robot 135 has an anthropomorphic design or similarly dimensioned arms, legs, and/or fingers. Direct mapping maps the limbs and joint angles of the operator directly to the segments and joint angles of the robot 135. In this configuration, control of the robot 135 may be intuitive to the operator, especially if a virtual reality headset is used by the operator. In a second control mode, indirect mapping may be employed if the robot 135 does not have an anthropomorphic design or similarly dimensioned arms, legs, and/or fingers. Indirect mapping may use a linear or non-linear function to map an estimate of the limbs and joint angles of the operator to the segments and joint angles of the robot 135. Indirect mapping may be used if 1) the robot's dimensions are on a different scale compared to the operator's body, 2) the robot has a different kinematic configuration or number of joints compared to the operator's body, or 3) it is desired to have varying levels of control sensitivity in joint or end-effector space.” Col. 14, lines 25-54; Examiner Interpretation: The received human body structure that is similar to the robot structure defines dominant motions because joint motions are directly mapped. The received human body structure that is different to the robot structure defines substitutional motions because joint motions are indirectly mapped. Indirect mapping is substitutional because motions of the robot will effectively perform the desired human task but by substituting the human motions for different robot motions.).
The teachings of modified Oleynik combined with teachings of Kalouche would decompose the joints based on human body structure information, where the portions of the body that perform substitutional motions control the positional group of joints of the robot and the portions of the body that perform dominant motions control the configurational and orientational groups of the robot.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Oleynik to further include the teachings of Kalouche to improve the freedom of robot design for robots that are controlled by demonstration by making control intuitive for a human user when the robot has different portions that are both similar and different in structure compared to the user (“For example, a first control mode may be a direct mapping if the robot 135 has an anthropomorphic design or similarly dimensioned arms and/or legs to the operator. A second control mode may be an indirect mapping if the robot 135 does not have an anthropomorphic design. As such, the robotic system controller 145 is able to map an operator pose to a robot with any type of configuration. By mapping the 3D skeleton model to the configuration of the robot 135, the robotic system controller 145 determines one or more kinematic parameters for the robot 135.” Col. 7, line 58 to Col. 8, line 1; “control of just the end-effector of the robot 135 may be intuitive when the robot 135 does not have an anthropomorphic design. In some embodiments, the arm or leg of the robot 135 may be stationary or may ambulate according to the first or second control mode. The robot mapping module 315 may use one or control modes simultaneously for different portions of the robot 135.” See at least Col. 14, line 63 to Col. 15, line 2). 

Regarding Claims 4 and 13,
Modified Oleynik teaches
The method according to claim 1, further comprising:
The system according to claim 10, wherein the instructions, when executed by the at least one processor, further include:
Oleynik further teaches
decoding the task demonstration information of the particular task into a sequence of postures (“At step 934, the computer performs a food preparation task composition analysis in which each cooking operation (e.g. cracking an egg with a knife) is analyzed, decomposed, and constructed into a sequence of action primitives or minimanipulations.” See at least [0533]; Examiner Interpretation: The action primitives or minimanipulations can be composed of a posture.); 
Oleynik does not explicitly teach
calculating, for each posture of the sequence of postures, a direction of each bone of the task demonstration information; dividing, for each bone direction, into a direction space digitization; 
and extracting dominate motions of the particular task based on the direction space digitizaton.
However, Kalouche teaches
calculating, for each posture of the sequence of postures, a direction of each bone of the task demonstration information; dividing, for each bone direction, into a direction space digitization (“Generally, the operator takes one or more poses, and a robot mimics a processed mapping of the poses. The operator may take a specific series of continuous or non-continuous poses that causes the robot to accomplish a certain task. As the operator takes the one or more poses, the operator system 110 captures images of the subject and generates body pose information of the subject in the captured images.” Col. 4, lines 16-23; “The skeletal model mapper 265 projects the two-dimensional localized body parts to a three-dimensional skeleton model of the operator. In the embodiment of FIG. 2, the skeletal model mapper 265 executes an algorithm that enhances the alignment between a 2D pixel location of each body part in the captured image and the 3D skeleton model. The 3D skeleton model of the operator may be calibrated for operators of different sizes. In the embodiment of FIG. 2, the 3D skeleton model may include several parameters, such as body part dimensions (e.g., limb lengths), joint angles between adjacent body parts (e.g., limbs), and other relevant pose information. An output of the 3D skeleton model may be estimated pose information, which may include x-, y-, and z-coordinate positions with respect to a coordinate system (i.e., workspace) of each body part of the operator; roll, pitch, and yaw of the one or more body parts of the operator; and joint angles between adjacent body parts. In some embodiments, the skeletal model mapper 265 creates the 3D skeleton model during a calibration process, where the 3D skeleton model represents an initial estimated pose of the operator. The 3D skeleton model may receive as input the two-dimensional localized body parts from subsequent captured images of the subject and may output pose information for the pose of the subject in the subsequent captured images. In this configuration, the 3D skeleton model can be used to estimate and track poses of the subject based on subsequent captured images of the subject.” Col. 10, lines 15-41; Examiner Interpretation: The 3D skeletal model is used to calculate a direction of each bone. Since the model is in 3 dimensions, it’s interpreted that the bone is modeled in a digitized space that is divided into x, y, and z directions.);
and extracting dominate motions of the particular task based on the direction space digitization (“The robotic system controller 145 receives the generated body pose information from its corresponding operator system 110 and accordingly determines a set of mapping parameters and kinematic parameters to control the motion of the robot 135. As previously described, the body pose information may be in the form of a 3D skeleton model of the subject based on a pose of the subject in one or more captured images. The robotic system controller 115 maps the 3D skeleton model to the configuration of the robot 135. The robotic system controller 145 may have one or more control modes for mapping the arm and/or leg poses and joint angles to segments and joint angles of the robot 135. For example, a first control mode may be a direct mapping if the robot 135 has an anthropomorphic design or similarly dimensioned arms and/or legs to the operator. … By mapping the 3D skeleton model to the configuration of the robot 135, the robotic system controller 145 determines one or more kinematic parameters for the robot 135. These kinematic parameters may include x-, y-, and z-coordinates; roll, pitch, and yaw; and joint angles for each segment and joint of the robot 135.” Col. 7, line 47 to Col. 8, line 3.; Examiner Interpretation: Its interpreted that direct mapping of the 3D model is the same as extracting dominate motions.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Oleynik to further include the teachings of Kalouche to improve the freedom of robot design for robots that are controlled by demonstration by making control intuitive for a human user when the robot has different portions that are both similar and different in structure compared to the user (“For example, a first control mode may be a direct mapping if the robot 135 has an anthropomorphic design or similarly dimensioned arms and/or legs to the operator. A second control mode may be an indirect mapping if the robot 135 does not have an anthropomorphic design. As such, the robotic system controller 145 is able to map an operator pose to a robot with any type of configuration. By mapping the 3D skeleton model to the configuration of the robot 135, the robotic system controller 145 determines one or more kinematic parameters for the robot 135.” Col. 7, line 58 to Col. 8, line 1; “control of just the end-effector of the robot 135 may be intuitive when the robot 135 does not have an anthropomorphic design. In some embodiments, the arm or leg of the robot 135 may be stationary or may ambulate according to the first or second control mode. The robot mapping module 315 may use one or control modes simultaneously for different portions of the robot 135.” See at least Col. 14, line 63 to Col. 15, line 2). 

Regarding Claims 9 and 18,
Modified Oleynik teaches
The method of claim 1,
The system according to claim 10,  
Oleynik does not explicitly teach
wherein mapping the configurational group of the agent based on the task demonstration information is further based on a number of links of the agent compared to a number of links of a demonstrator of the task demonstration information of the particular task.
However, Kalouche teaches
“In a second control mode, indirect mapping may be employed if the robot 135 does not have an anthropomorphic design or similarly dimensioned arms, legs, and/or fingers. Indirect mapping may use a linear or non-linear function to map an estimate of the limbs and joint angles of the operator to the segments and joint angles of the robot 135. Indirect mapping may be used if 1) the robot's dimensions are on a different scale compared to the operator's body, 2) the robot has a different kinematic configuration or number of joints compared to the operator's body, or 3) it is desired to have varying levels of control sensitivity in joint or end-effector space.” Col. 14, lines 43-54.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Oleynik to further include the teachings of Kalouche to improve the freedom of robot design for robots that are controlled by demonstration by making control intuitive for a human user when the robot has different portions that are both similar and different in structure compared to the user (“For example, a first control mode may be a direct mapping if the robot 135 has an anthropomorphic design or similarly dimensioned arms and/or legs to the operator. A second control mode may be an indirect mapping if the robot 135 does not have an anthropomorphic design. As such, the robotic system controller 145 is able to map an operator pose to a robot with any type of configuration. By mapping the 3D skeleton model to the configuration of the robot 135, the robotic system controller 145 determines one or more kinematic parameters for the robot 135.” Col. 7, line 58 to Col. 8, line 1; “control of just the end-effector of the robot 135 may be intuitive when the robot 135 does not have an anthropomorphic design. In some embodiments, the arm or leg of the robot 135 may be stationary or may ambulate according to the first or second control mode. The robot mapping module 315 may use one or control modes simultaneously for different portions of the robot 135.” See at least Col. 14, line 63 to Col. 15, line 2).

Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oleynik (US 20190291277 A1) in view of Sun (IDS (6/29/2020): US 9321176 B1), CAMPEAU-LECOURS (US 20210369478 A1), and Aguirre (NPL: “Imitation for Motor Learning on Humanoid Robots”).

Regarding Claims 8 and 17,
Modified Oleynik teaches
The method of claim 5, wherein the solving of the one or more orientation goals and one or more positional goals
The system according to claim 14, wherein the solving of the one or more orientation goals and one or more positional goals
Oleynik does not explicitly teach
are performed by applying a fitness function.
However, Aguirre teaches
“Fitness Function: The genetic algorithm generates new solutions represented by the time series Y’ that try to reach a local optimum, or at least a feasible solution, Y; each new solution is evaluated with a fitness function that measures if the execution of the temporal series build represents the motor task to be implemented. The fitness function is inherently a multi-objective problem where trade-offs between two or more conflicting objectives is needed to solve” See at least Page 5, IV.B.5) Fitness Function
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Oleynik to further include the teachings of Aguirre to resolve the issue of training a robot with a different structure as the person demonstrating the task (“since a learning capability is given to the robotic system, it becomes more autonomous [5]. In this work we propose a model-free approach for learning motor skills on humanoid robots through imitation using the performances of human masters as inspiration. A genetic algorithm is used to implement the task learning component and to resolve the morphological differences between the masters and the robot; a multi-master approach is followed in order to allow the algorithm to identify the key aspects of the task to be learned by leveraging the diversity represented by various recorded performaces.” See at least page 1, I. Introduction, paragraph 3.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kang (IDS: Toward Automatic Robot Instruction from Perception-Mapping Human Grasps to Manipulator Grasps) is pertinent because it discusses mapping a human grasp, from a demonstration, to a robot.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karston G Evans whose telephone number is (571)272-8480. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571)270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.G.E./Examiner, Art Unit 3664                
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664